DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0043830.    The improvement comprises: (a) a P-type doped semiconductor layer having an N-well on the sacrificial layer; (b) removing the substrate to expose an end of the channel structure; and (c) replacing part of the channel structure abutting the P-type doped semiconductor layer with a semiconductor plug.
	In re clam 11, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US ‘830. The improvement comprises: (a) doping, with a P-type dopant, a device layer of a silicon on insulator (SOI) wafer comprising a handle layer, a buried oxide layer, and the device layer; (6) doping, with an N-type dopant, part of the doped device layer to form an N-well in the doped device layer; (c) forming a dielectric stack on the doped device layer of the SOI wafer; (d) removing the handle layer and the buried oxide layer of the SOI wafer to expose an end of the channel structure; and (e) replacing part of the channel structure abutting the doped device layer with a semiconductor plug.
peripheral circuit on a first substrate; (b) a P-type doped semiconductor layer having an N-well above a second substrate; (c) bonding the first substrate and the second substrate in a face-to-face manner; (d) removing the second substrate to expose an upper end of the channel structure; and (e) replacing part of the channel structure abutting the P-type doped semiconductor layer with a semiconductor plug.

Response to Arguments
4.	Applicant’s arguments and amendments, submitted on 11/12/21, with respect to objection against specification and claim 3, have been fully considered and are persuasive.  The objections have been withdrawn. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Nov. 24, 2021



/HSIEN MING LEE/